NO. 07-04-0077-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL E

                                        MARCH 7, 2005

                             ______________________________


               DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS

                                               V.

                           TED SCOTT, M.D., ET AL., APPELLEES


                           _________________________________

               FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2001-513,918; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                            _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                  NOTICE OF BANKRUPTCY


       Appellants Dale Sue Jones and Stanley Ray Jones perfected this appeal to

challenge the trial court’s order dismissing their health care liability claim against appellees.

Following a stay in bankruptcy, on January 27, 2005, the appeal was reinstated pursuant


       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
to appellee Ted Scott’s motion. Scott included a copy of an order of dismissal with

prejudice in case number 04-18791-NLJ from the United States Bankruptcy Court for the

Western District of Oklahoma. Currently pending before this Court is a second notice of

bankruptcy that includes a copy of the page of the bankruptcy petition filed February 9,

2005, in case number 05-11191NLJ . See Tex. R. App. P. 8.1(e). Pursuant to 11 U.S.C.

§ 362, an automatic stay is imposed prohibiting the commencement or continuation of any

judicial actions or proceedings against a debtor.


       Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is

suspended. For administrative purposes, the appeal is removed from the docket and

abated. Any documents filed subsequent to the bankruptcy petition will remain pending

until the appeal is reinstated. The appeal will be reinstated upon proper showing from the

United States Bankruptcy Court for the Western District of Oklahoma that the stay has

been lifted and a request for specific action by this Court. Tex. R. App. P. 8.3(a).


       Accordingly, the appeal is abated.


                                                 Per Curiam




                                             2